Citation Nr: 0017628	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left arm 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from 9 June to 15 July 1966.

In a February 1998 application, the veteran sought service 
connection for "internal bleeding" and for residuals of a 
left arm injury.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) that 
denied those claims.

The veteran testified at a May 1999 televideoconference 
hearing convened by the undersigned, the Member of the Board 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.

An August 1999 Board decision denied service connection for 
duodenal ulcer (claimed as internal bleeding) and for 
ulcerative colitis.  That decision also remanded, for further 
development of the evidence, the present issue of service 
connection for residuals of a left arm injury.


FINDINGS OF FACT

The claim for service connection for residuals of a left arm 
injury is not plausible under the law, as it is not 
accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for residuals of a left arm 
injury is not well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one dated on 20 
June 1966, when he reported that he had fallen while running 
and injured his elbow.  Clinical evaluation revealed full 
pronation and supination, and X-rays were negative, but there 
was tenderness, mild effusion, and the veteran lacked 30 
degrees of full flexion and extension.  The diagnostic 
impression was of a sprain.  On a 1 July record, he 
complained of limitation of motion of the left elbow.  There 
was no local tenderness or swelling and, again, there was 
full pronation and supination, and repeat X-rays were 
negative.  However, he lacked about 10 degrees of full 
extension and about 50 degrees of full flexion.  A 12 July 
1966 Medical Board report addressed unrelated medical 
disorders, and made no mention of any abnormality of the left 
elbow.

On his February 1998 claim, the veteran reported that his 
sister had information regarding his left arm injury and 
other disorders.  In a March letter, the RO asked the sister 
for a statement.  In a statement received later that month, 
she made no mention of a left arm injury or any disorder 
resulting therefrom.

The veteran submitted a July 1988 record by John Capps, MD, 
titled "New Patient Physical."  The record reflected a 
thorough physical examination, including a medical history, 
laboratory tests, and electrocardiogram, but made no mention 
of a left elbow injury or findings of a left arm disorder.  
Likewise, in subsequent reports by Dr. Capps through 1997, 
including routine, periodic physical examinations, no mention 
was made of a left arm disorder.

At an April 1998 VA examination, the veteran reported that, 
while running in basic training, he fell, his classmates were 
told to step on him, they stepped on his left arm, and he 
could not move it for a day or two.  He said he had been told 
that his left arm was shorter than his right.  Examination of 
arm movement revealed no abnormality, and X-rays of the left 
shoulder and forearm were normal.  Diagnoses included history 
of left arm injury and history that the left arm was shorter 
than the right.

In his August 1998 Notice of Disagreement, the veteran 
contended that he fell in service, a drill instructor had 
other soldiers step on him, and his left arm was currently 
shorter than his right.  He added, in conclusion, "So what 
if I don't have the pain."

At the May 1999 hearing, the veteran testified that, while in 
service, he was running at the head of a column of about 15 
other soldiers when he fell.  He stated that a drill 
instructor told the others in the column behind him to step 
on him, and they stepped on his arm and stomach.  He said his 
left arm was shorter than his right, but he denied ongoing 
problems with the left arm other than when he bought 
clothing.  He said that, currently, he had bursitis/arthritis 
in the left shoulder that was painful.  Upon further inquiry, 
he was not sure whether he had bursitis or arthritis or 
whether it was in the shoulder or the elbow.  He indicated 
that orthopedists had given him injections in the shoulder, 
and he thought he had had one or two injections in the elbow, 
but the records of those visits were not in the file, and he 
expressed the intention to obtain them.

Pursuant to the VA duty to inform the claimant of evidence 
needed to complete the application, see 38 U.S.C.A. § 5103(a) 
and Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995), the 
August 1999 Board decision remanded the case to afford the 
veteran the opportunity to obtain the medical records about 
which he had testified at his hearing.  An October 1999 
letter from the RO advised the veteran that he could submit 
records from his treating physician regarding current left 
arm disability and the etiology thereof.  The veteran did not 
respond and, in a January 2000 letter, the RO advised the 
veteran that his case would be returned to the Board unless 
he submitted additional comment within 60 days.  He did not 
respond to that letter, either.



Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a) does not attach.  Morton v. West, 12 Vet.App. 477, 
480-1 (1999), citing Grivois v. Brown, 6 Vet.App. 136, 139 
(1994); Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Further, the Court has made it clear 
that it is error for the Board to proceed to the merits of a 
claim that is not well grounded.  Epps v. Brown, 9 Vet.App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
are beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The requisite link between current disability and 
injury or disease incurred or aggravated in service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that shows that the veteran incurred a 
chronic disorder in service and currently has the same 
chronic disorder, or by evidence that symptoms attributable 
to an injury or disease noted during service continued from 
then to the present.  Savage v. Gober, 10 Vet.App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).

In this case, the veteran sustained an injury to his left 
elbow in service, but there was no diagnosis, at that time, 
of a chronic disorder.  Although he reported that his sister 
had information regarding his left arm claim, she made no 
mention of it when the RO afforded her an opportunity to 
submit information in support of the claim.  The veteran made 
no mention of a left arm injury or disability when examined 
in July 1988, apparently for the first time by Dr. Capps, nor 
did he mention such an injury or disability to Dr. Capps, nor 
did the doctor note any such disability, at any time during 
the next nine years.  So, there is no evidence that the 
veteran had a chronic left arm disorder in service, and there 
was no evidence in this record, when the case arrived at the 
Board in 1999, of a left arm disability thereafter.

Indeed, it is not entirely clear that the veteran has a 
current left arm disability.  At his April 1998 VA 
examination, the examiner noted only a history that his left 
arm was shorter than his right.  In his August 1998 Notice of 
Disagreement, he said, with regard to his left arm, "So what 
if I don't have the pain."  At his May 1999 hearing, he 
contended that his left arm was shorter than his right, but 
the only problem that seemed to have caused was a sartorial 
one.  He said he had pain from bursitis and arthritis in the 
left shoulder but, on further inquiry, he was not sure 
whether he had bursitis or arthritis or whether it was in the 
shoulder or the elbow.  He said that doctors had given him 
injections in the shoulder and, possibly, the elbow as well.  
The records of those injections were not in the file, but he 
indicated he wanted to obtain and submit them.  At that point 
in the record, there was no clear medical evidence of current 
left arm disability, and certainly no medical evidence 
connecting bursitis or arthritis of the left shoulder or left 
elbow, or a purportedly shorter left arm, to any events in 
the veteran's military service.  Thus, at that point, the 
claim was not well grounded.

When the case arrived at the Board in 1999, it still lacked 
the medical evidence to which the veteran alluded at his 
hearing, and the claim was still not well grounded.  However, 
the absence of a well-grounded claim does not absolve VA of 
all responsibility.  The Court of Appeals for Veterans Claims 
(Court) has held that, if a claim is not well grounded, but 
VA has notice of the existence of evidence that would make it 
so, then the application for benefits is merely incomplete 
and VA has an obligation to notify the claimant, pursuant to 
38 U.S.C.A. § 5103(a), of the need to complete the 
application and of the evidence that would make it so.  
Spencer v. West, 13 Vet.App. 376, 381 (2000); Brewer v. West, 
11 Vet.App. 228, 235-6 (1998); see also McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997) (where the Federal 
Circuit specifically agreed with the Court's holding in 
Robinette regarding the interpretation of section 5103(a)).

Accordingly, we remanded the case to afford the veteran the 
opportunity to submit that evidence he previously indicated 
he would obtain.  In addition to the Board decision setting 
forth the purpose of the remand, he was also sent a letter by 
the RO, wherein he was advised of the need for additional 
pertinent evidence and was invited to submit further 
information in support of his claim.  He failed to avail 
himself of the opportunity, presented by the remand, to 
submit relevant evidence required to well ground the claim.  
Thus, the claim is still not well grounded, and must be 
denied.



ORDER

Service connection for residuals of a left arm injury is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

